DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the limitation “wherein the media guide is to transition towards the restraining extension and exert a force on the restraining extension to transition the restraining extension coupled to the wall between the first position and the second position” renders the claims unclear because the requirement that first position and the second position apply to the restraining extensions contradicts the limitations in lines 1-2 of claim 8, on which claim 9 depends, which requires “wherein the wall is to include a lifting mechanism to transition between a second position and a first position” and the disclosure, where the wall is lifted by the lifting mechanism between the first 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (WO 2017/099741 A1; cited on the IDS filed 10/01/2019).
As to claim 1, Johnson et al. teaches a system (figures 1-6 and paragraph [0029]) comprising:
a media support (121) including a wall (201 in the vicinity of the first 202) and a base (203); and
a restraining extension (one of 202) extending in a first direction to constrain print media, when present, to a space below the restraining extension (figures 4, 6, and 9).
As to claim 2, Johnson et al. teaches wherein the wall of the media support includes a lifting mechanism to transition the wall between a second position and a first position (paragraph [0053], the lifting of the 201).
As to claim 3, Johnson et al. teaches wherein the restraining extension (one of 202) is coupled to the wall of the media support (figures 3-4).
As to claim 4, Johnson et al. teaches further comprising a clamping mechanism (the control and 201-203 that together function as described in paragraph [0056]) to transfer print media from a media guide (204) to a stacking region (paragraphs [0030]-[0031]).
As to claim 5, Johnson et al. teaches further comprising a compressing mechanism to compress the print media to the stacking region (the control, 1000, and 201-203 that together function as described in paragraphs [0055] and [0056]).
As to claim 6, Johnson et al. teaches wherein the media support includes an additional wall (201 in the vicinity of the second 202) having an additional restraining extension (second 202 in figures 3-4).
As to claim 7, Johnson et al. teaches wherein the media support is to transport the print media into a stapling region (paragraphs [0052]-[0054]).
As to claim 8, Johnson et al. teaches a printing device (figure 1) comprising:
a media support (201, 202, 203) including a wall (201 in the vicinity of the first 203) and a base (one of 203), wherein the wall is to include a lifting mechanism to transition between a second position and a first position (paragraph [0053], the lifting of the 201 between a position and a lifted position);
a media guide (204) adjacent to the media support (201, 202, 203);
a clamping mechanism (the control and 201-203 that together function as described in paragraph [0056]) to deliver a print media from the media guide to a stacking region (207) of the media support (paragraphs [0030]-[0031]); and

As to claim 9, Johnson et al teaches wherein the media guide is to transition towards the restraining extension and exert a force on the restraining extension to transition the restraining extension coupled to the wall between the first position and the second position (paragraphs [0046] teaches the interaction of 204 and 202, where they interact through the stack 250 of media sheets and at a variable force and height based on the number and type of sheets; see the interpretation above under the 112 rejection).
As to claim 10, Johnson et al. teaches further comprising a non-transitory machine-readable medium storing instructions that when executed by a processing resource to cause (paragraphs [0056] and [0058]) a compressing mechanism to compress print media in the stacking region to a space below the restraining extension (the control, 1000, and 201-203 that together function as described in paragraphs [0055] and [0056]).
As to claim 13, Johnson et al. teaches a finishing device (121) comprising:
a media guide (204) adjacent to a media support (201, 202, 203);
a clamping mechanism (the control and 201-203 that together function as described in paragraph [0056]) to transfer print media from the media guide to a stacking region (207; paragraphs [0030]-[0031]);
the media support (201, 202, 203, and 255) including a base (203) and a plurality of walls (201 and 255); and

As to claim 15, Johnson et al. teaches wherein the media guide (204) is to transition print media towards the stacking region (paragraphs [0030]-[0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (WO 2017/099741 A1) in view of Azzopardi et al. (US PGPub 2006/0255531 A1; cited on the IDS filed 10/01/2019).
As to claim 11, Johnson et al. teaches all of the limitations of the claimed invention, as noted above for claim 10, except explicitly teaching wherein the non-transitory machine-readable medium further comprises instructions that when executed are to cause the processing resource to determine whether an edge of the print media in the stacking region is aligned.
Azzopardi et al. teaches wherein the non-transitory machine-readable medium further comprises instructions that when executed are to cause the processing resource 
It would have been obvious to one skilled in the art before the effective filing date to modify Johnson et al. to have wherein the non-transitory machine-readable medium further comprises instructions that when executed are to cause the processing resource to determine whether an edge of the print media in the stacking region is aligned and the alignment mechanisms as taught by Azzopardi et al. because it allows the sheet location to be confirmed and checked to ensure proper positioning (paragraph [0017]).
As to claim 12, Johnson et al. as modified teaches wherein the non-transitory machine-readable medium further comprises instructions that when executed are to cause a registration mechanism to align the edge of the print media responsive to a determination that the edge of the print media in the stacking region is not aligned (paragraph [0020]).
As to claim 14, Johnson et al. teaches all of the limitations of the claimed invention, as noted above for claim 13, except further comprising an alignment sensor to send a signal to a processing resource responsive to alignment of an edge of the print media.
Azzopardi et al. teaches further comprising an alignment sensor (40, 50) to send a signal to a processing resource responsive to alignment of an edge of the print media (figures 2-3 and paragraphs [0017]-[0020]).
It would have been obvious to one skilled in the art before the effective filing date to modify Johnson et al. to have an alignment sensor to send a signal to a processing resource responsive to alignment of an edge of the print media as taught by Azzopardi .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rasmussen et al. (US PGPub 2019/0210829 A1) and Michel (6,702,278) teach systems similar to the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853